Title: From Alexander Hamilton to Josias Carvel Hall, 15 October 1799
From: Hamilton, Alexander
To: Hall, Josias Carvel


          
            Sir,
            October 15, 1799
          
          I ha You have already been instructed to put your regiment under marching orders. They will immediately proceed to their destination on the Potowmack in the vicinity of Harpers ferry, taking the route by Frederick Town. The contractors on the road will furnish you with the necessary supplies.
          I am advised that an advance of two months pay will be forwarded as soon as the forms of office can be gone through with. If you should think it advisable — for the regiment to continue where it is untill a supply of money is received you are at liberty to act accordingly—In this case you will judge between the inconveniences arising from the advanced state of the season, and those which may result from the want of pay.
          With great consideration I am, Sir
          Col. Hall
        